PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/984,825
Filing Date: 4 Aug 2020
Appellant(s): Irons, Edwin, Travis



__________________
Andrew McAleavey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/10/2021 appealing from the Non-Final Office Action mailed on 6/17/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1.	Rejection of Claims 1 and 13 under 35 U.S.C. 103 as being unpatentable over Teroerde et al. (US 2016/0261112) in view of Wu et al. (US 2018/0159364).
2.	Rejection of Claims 2-3, 14-15 under 35 U.S.C. 103 as being unpatentable over Teroerde et al. (US 2016/0261112) in view of Wu et al. (US 2018/0159364) and Kellis et al. (US 2011/0046808).
3.	Rejection of Claims 4-5, 16-17 under 35 U.S.C. 103 as being unpatentable over Teroerde et al. (US 2016/0261112) in view of Wu et al. (US 2018/0159364) and Sela et al. (US 7,282,921).
4.	Rejection of Claims 6-7, 18-19 under 35 U.S.C. 103 as being unpatentable over Teroerde et al. (US 2016/0261112) in view of Wu et al. (US 2018/0159364) and Franks et al. (US 2016/0225562).

(2) Response to Argument
A. Procedure Posture and Outstanding Rejections
Examiner respectfully notes that the Appellant’s statements under this section on Page 6 of the Appeal Brief are correct.
B. Arguments
1.	Response to Arguments that Teroerde is not Analogous Art.
The Appellant argues on Pages 6-10 of the Appeal Brief that Teroerde reference is in an entirely different field of endeavor, the field of transportation, such as aviation, not Appellant’s field, the management of (terrestrial) data centers and that phase balancing within a data center is a very different problem than phase balancing in an aircraft. 
In response, the Examiner respectfully notes that Teroerde discloses the set of switching devices to balance power load amongst at least three phase lines (see Teroerde, Abstract and Figure 1) as recited in the claims and therefore in the same field of endeavor as the instant application. Examiner respectfully notes that Claim 1 only recites “the single power outputs adapted to provide power to at least one piece of equipment in a data center”. The specification does not provide any special definition of a data center or equipment. The only requirement for power is voltage, current and frequency. Paragraph 3 of the specification mentions that typical data centers contain equipment that require power, cooling, and connections to communications facilities. The aircraft of the primary reference Teroerde has this equipment that requires power, cooling, and connections to communications facilities.  Examiner further respectfully notes that Claim 13 only recites "the power distribution bus adapted to be connected to a power distribution grid”. The specification does not provide any special definition that limits the power distribution grid must be on the ground.
2.	Response to Arguments that Claims 1 and 13 are Not Obvious over Teroerde in view of Wu

Teroerde’s switching devices 120, 140, 160 in Figure 1, are configured as three-to-one switching device (also an example of six-to-one switching devices is shown in Figure 2), and teaches that the disclosure may be practiced with other multi-way switching devices having a different number of input terminals for receiving any number of phases of one or more lines or cables (Paragraph 38, “…..For example, the skilled person will appreciate that the present disclosure may be practiced with other multi-way switching devices having a different number of input terminals for receiving any number of phases of one or more lines or cables different from the specific examples discussed below to illustrate the present disclosure”). Teroerde does not specifically disclose the switching devices configured as two-to-one switching devices.  The secondary 
The Appellant argues, on Page 10 of the Appeal Brief, in general that Teroerde does not disclose or suggest the claimed features, “each of the set of switching devices having two inputs, the two inputs of each of the set of switching devices connected to two different ones of the at least three phase lines, and each of the set of switching devices having a single power output, such that each of the set of switching devices is a two-to-one switching device” of Claims 1 and 13. 
In response, the Examiner respectfully notes that except for the specific teaching of “two inputs” to have the switching devices configured as two-to-one switching devices, Teroerde discloses the argued upon limitations of Claims 1 and 13 as discussed above and the secondary reference Wu for the specific teaching of two-to-one switching devices in a power distribution system. 
Regarding Appellant’s arguments on Page 10 of the Appeal Brief toward the claim construction of the “two-to-one switching device” of Claims 1 and 13, Examiner respectfully notes that Teroerde’s three-to-one switching devices 120, 140, 160 in Figure 1 have “a single output” and Teroerde discloses in Paragraph 38 that the skilled person will appreciate that the present disclosure (having three input terminals) may be practiced with other multi-way switching devices having a different number of input terminals for receiving any number of phases of one or more lines or cables different 
The Appellant argues on Pages 10-11 of the Appeal Brief that in Teroerde, there is no example or other disclosure of a switching system that uses the switching devices with fewer inputs than there are phases of power.
In response, the Examiner respectfully notes that Teroerde discloses specific example of three-to-one switching devices 120, 140, 160 in Figure 1 and six-to-one switching devices in Figure 2 and further discloses in Paragraph 38, “…..the present disclosure may be practiced with other multi-way switching devices having a different number of input terminals for receiving any number of phases of one or more lines or cables different from the specific examples discussed below to illustrate the present disclosure.” It is further respectfully noted that the disclosed “a different number of input terminals for receiving any number of phases of one or more lines or cables different from the specific examples” includes any number other than the numbers three and the six taught in the specific examples of Figure 1 and 2, respectively, which includes the number two; therefore, Teroerde in view of Wu would have been obvious to have used two-to-one switching devices with two inputs, a single power output, and fewer inputs than the number of phases of power. 
The Appellant further argues on Page 11 of the Appeal Brief that the disclosure of “multi-way switching devices” in Paragraph 38 of Teroerde does not provide a suggestion of using the two-to-one switching devices as recited in Claims 1 and 13.

Examiner further respectfully notes that the disclosed, “having a different number of input terminals for receiving any number of phases of one or more lines or cables different from the specific examples” includes a number more than or less than the number of input terminal of the specific example (the switching devices with three input terminals in Figure 1 and six input terminals in Figure 2), and a two input terminal switching device of Wu is an example of a switching device with a different number of input terminals.

Examiner respectfully disagrees and notes that Teroerde illustrates two examples of “multi-way” switching devices in Figure 1 having three-way switching devices 120, 140, 160 with three inputs and a single power output and a six-way switching device 120 in Figure 2 with six inputs and a single power output, and discloses in Paragraph 38, “…… other multi-way switching devices having a different number of input terminals for receiving any number of phases of one or more lines or cables different from the specific examples discussed below to illustrate the present disclosure”. Examiner also brings to the attention of the Board, Teroerde’s disclosure in Paragraph 50, “Any multi-way switch has a plural number of inputs (input terminals) and one single output (output terminal) for connection to a single-phase load”. 
Regarding Appellant’s further arguments on Pages 12-13 of the Appeal Brief referred as intrinsic evidence and extrinsic evidence for multi-way switching devices, examiner respectfully notes that Teroerde discloses in Paragraph 38 “a different number of input terminals for receiving any number of phases of one or more lines or cables different from the specific examples discussed below to illustrate the present disclosure” and further notes that a different number of input terminals other than the three (three input terminals) and six (six input terminals) are of the examples illustrated in Figure 1 and 2 respectively, includes the number two (two input terminals) such as the one taught by Wu. Teroerde also discloses in Paragraph 50, “Any multi-way switch has a 
The Appellant further argues on Page 13 of the Appeal Brief that Teroerdo and Wu references are in different fields with respect to one another and not combinable.
 Examiner respectfully disagrees and notes that both Teroerde and Wu are in the field of power distribution systems that uses switching devices to provide output power to load(s) upon receiving input power at the input terminals.
The Appellant argues on Page 13 of the Appeal Brief that the switching devices of the secondary reference Wu are not used for phase balancing and are used only for the sake of power redundancy.
In response, the Examiner respectfully notes that the primary reference Teroerde discloses the argued upon limitation of the switching devices (120, 140, 160 in Figure 1) used for phase balancing (note that Teroerde’s Title is “Phase Balancing in Three Phase System”, Abstract, “a method for phase balancing in a three-phase power distribution system. An apparatus for phase balancing includes one or more multi-way switching devices and a control unit”). The secondary reference Wu teaches two-one-switching devices in a power distribution system (Q1, Q2 in Figure 2 for example shows how the switching devices are configured as two-to-one switching devices). 
The Appellant argues on Pages 14-15 of the Appeal Brief toward the combination of Teroerde and Wu and specifically that substituting a two-to-one switching device for the three-to-one or six-to-one switching devices in Teroerde would not have been obvious.  
any number of phases of one or more lines or cables different from the specific examples”. 
3.	Response to Arguments that the Other Secondary references Do Not Remedy the Defects of Teroerde and Wu
Examiner respectfully notes the statement on Page 15 of the Appeal Brief that the Appellant does not argue the dependent claims separately (Claims 2-3, 14-15, 4-5, 16-17 and 6-7, 18-19). 
In response to Appellant’s arguments on Page 15 of the Appeal Brief that none of the other secondary references remedies the defects of Teroerde and Wu, the Examiner respectfully notes that none of the other secondary references (Kellis et.al. in the rejection of Claims 2-3, 14-15, Sela et.al. in the rejection of Claims 4-5, 16-17 and Franks et.al. in the rejection of Claims 6-7, 17-19) are relied upon for the argued limitations of Claims 1 and 13.







Respectfully submitted,
/LUCY M THOMAS/Examiner, Art Unit 2836                                                                                                                                                                                                        
Conferees:
/JARED FUREMAN/				
Supervisory Patent Examiner, Art Unit 2836  
      
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.